   Case 4:99-cr-40034-JPG Document 270 Filed 10/06/20 Page 1 of 2 Page ID #605




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

         Plaintiff,

                 v.                                          Case No. 99-cr-40034-JPG-001

 ANTONIO J. PAYTON JR.,

         Defendant.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Antonio J. Payton’s motion for a reduction in

his sentence because the State of Illinois has vacated his prior marihuana possession conviction for

which he was awarded one criminal history point in this case (Doc. 269). He also received two

criminal history points because he committed the offense in this case while serving his sentence for the

marihuana conviction. His criminal history points totaled 6, landing him in criminal history category

III. Since then the State of Illinois has legalized some possession of marihuana and, apparently, has

expunged Payton’s prior possession conviction. Thus, application note 1 to U.S.S.G. § 4A1.1(c)

(2001) directs that that sentence should not count toward Payton’s criminal history.

       Payton filed this motion as a motion for a sentence reduction, but he has not specified under

what authority the Court may act to reduce his sentence. “Once a district court imposes a criminal

sentence, its authority to revisit that sentence is limited, and must be founded on a specific statute or

rule.” United States v. Wiggins, 798 F. App’x 949, 950 (7th Cir. 2020) (citing United States v.

Johnson, 571 F.3d 716, 717 (7th Cir. 2009); United States v. Hook, 471 F.3d 766, 771 n.1 (7th Cir.

2006)). The Court may entertain a motion to reconsider for a brief period after sentencing. See

United States v. Healy, 376 U.S. 75 (1964); United States v. Rollins, 607 F.3d 500, 502-04 (7th

Cir.2010). Under 18 U.S.C. § 3582(c), the Court is allowed to consider a motion by the Bureau of

Prisons or the defendant for compassionate release, § 3582(c)(1)(A), a motion for a reduction based on
   Case 4:99-cr-40034-JPG Document 270 Filed 10/06/20 Page 2 of 2 Page ID #606




a retroactive amendment to the guidelines, § 3582(c)(2), or based on a statute—like the First Step

Act—or Federal Rule of Criminal Procedure 35, § 3582(c)(1)(B). See United States v. Redd, 630 F.3d

649, 650–51 (7th Cir.2011); United States v. Poole, 550 F.3d 676, 678 (7th Cir.2008); United States v.

Lawrence, 535 F.3d 631, 637 (7th Cir.2008). To the extent Payton may be seeking relief under 28

U.S.C. § 2255, he has already filed a § 2255 a motion in Payton v. United States, No. 04-cv-4111, and

has tried unsuccessfully to file another without the required authorization from the Seventh Circuit

Court of Appeals to raise the expunged marihuana conviction issue in Payton v. United States, No. 20-

cv-275.

        None of these authorities allow the Court to revisit Payton’s sentence in the current

circumstances. Accordingly, the Court DISMISSES Payton’s motion for lack of jurisdiction (Doc.

269).

IT IS SO ORDERED.
DATED: October 6, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              U.S. DISTRICT JUDGE




                                                    2
